A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 3/1/2021 is acknowledged.  
3.	Claims 2, 4-6, 8 and 11 have been cancelled.
4.	Claims 1, 3, 7, 9, 10 and 12-16 are pending in this application.
5.	Claim 16 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claim 7 remains withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected without traverse of Group 1 (claims 1-15) and elected without traverse of a compound having a structure in which minoxidil and peptide consisting of the amino acid sequence of SEQ ID NO: 1 are covalently bonded as species of compound; and hair tonic as species of formulation of the cosmetic composition in the reply filed on 7/30/2020.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a compound having a structure in which minoxidil 

Withdrawn Objections and Rejections
7.	Objection to claim 3 is hereby withdrawn in view of Applicant's amendment to the claim.
8.	Rejection to claims 9 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 1, 9, 10 and 13-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 10568828 B2 in view of Suzuki et al (CA 2277946 A1, cited and enclosed in the previous office action) and Jain et al (Bioorganic Chemistry, 2013, 49, pages 40-48, cited and enclosed in the previous office actions) is hereby withdrawn in view of Applicant's amendment to the claim.
Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	(Revised due to Applicant’s amendment to the claim) Claims 1, 3, 9, 10 and 12-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 8729028 B2, filed with IDS) in view of Suzuki et al (CA 2277946 A1, cited and enclosed in the previous office actions) and Jain et al (Bioorganic Chemistry, 2013, 49, pages 40-48, cited and enclosed in the previous office actions).

Chung et al, throughout the patent, teach a noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1), and a pharmaceutical and/or cosmetic composition comprising such peptide for promoting hair growth, for example, Abstract; column 9, Table 1; column 14, Formulation Example 5; columns 15-16, SEQ ID NO: 1; and claims 1-6.  It meets the limitation of the peptide recited in instant claims 1, 3, 9, 10 and 12.  Chung et al further teach minoxidil is a commercial drug used for treating hair loss, and minoxidil delays further hair loss, for example, column 1, lines 62-65.  Chung et al also teach the pharmaceutical and/or cosmetic composition is formulated as emulsion and many others, for example, column 6, line 62 to column 7, line 3.  It meets the limitation of the type of formulation recited in instant claim 15.
The difference between the reference and instant claims 1, 3, 9, 10 and 12-15 is that the reference does not teach a compound having a structure in which minoxidil and 
However, Suzuki et al, throughout the patent, teach a hair tonic comprising minoxidil as a sustained hair growth preparation, for example, Abstract; page 1, lines 7-9; and claims 1, 10 and 11.  Therefore, in view of the combined teachings of Chung et al and Suzuki et al¸ it would have been obvious to one of ordinary skilled in the art to develop a hair tonic composition comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) in Chung et al and minoxidil for treating hair loss.  It reads on hair tonic as the elected species of formulation of the cosmetic composition.  And the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....(see MPEP § 2144.06).  
Furthermore, Jain et al teach mutual prodrug or codrug wherein two or more active pharmaceutical ingredients are covalently coupling to yield one molecular entity; and the advantages of mutual prodrug or codrug over combination therapy, for example, page 40, the 1st paragraph in “1. Introduction”.  Jain et al further teach criteria for mutual prodrug design, for example, page 41, left column, the 2nd paragraph. 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Chung et al, Suzuki et al and Jain et al to develop a hair tonic comprising a compound comprising the noggin-derived peptide with the amino acid prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....(see MPEP § 2144.06).  Jain et al teach mutual prodrug or codrug wherein two or more active pharmaceutical ingredients are covalently coupling to yield one molecular entity; and the advantages of mutual prodrug or codrug over combination therapy.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Chung et al, Suzuki et al and Jain et al to develop a hair tonic comprising a compound comprising the noggin-derived peptide with 

Response to Applicant's Arguments
13.	Applicant argues that "the teaching of the reference as a whole would not lead one of ordinary skill in the art to the claimed invention. Further, the cited reference does not teach, implicitly or explicitly, each and every limitation of the claimed subject matter" due to: "First, Chung is directed to a noggin-derived peptide and a composition containing the same for promoting hair growth, improving skin conditions, providing anti-inflammatory function, or preventing or treating bone diseases. However, Chung is completely silent as to the conjugate of minoxidil and noggin-derived peptide. Importantly, Chung expressly disadvantages using minoxidil, stating that “although the two currently available drugs (minoxidil and finasteride) known thus far can delay further hair loss, they do not induce regeneration of hair follicles.” Chung, Column 1, lines 62-65. By contrast, the present application provided sufficient data to show that, surprisingly, when minoxidil is conjugated with the nokkin peptide, the resulted conjugate could promote the growth and development of hair follicles in a form in which the hair root in the hair follicle grows long and grows onto the surface of the skin of male C57BL mice. See instance specification. Example 7. pgs. 39-40. Therefore, Chung teaches away from implementing minoxidil into a minoxidil-peptide conjugate to promote the growth of hair follicles, and a skilled artisan reading Chung would not be motivated to use minoxidil as a base material to construct a covalent conjugate."; "Suzuki is directed to a hair tonic comprising minoxidil. Notably, Suzuki is completely silent as to a 
14.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner agrees that none of the cited references individually teaches or suggests the compound recited in instant claims 1, 3, 9, 10 and 12-15; and none of the cited references anticipates the compound recited in instant claims 1, 3, 9, 10 and 12-15.  However, the Examiner would like to point out that instant claims 1, 3, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Chung et al, Suzuki et al and Jain et al; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
In response to Applicant's arguments that Chung et al teach away from implementing minoxidil into a minoxidil-peptide conjugate to promote hair growth, the Examiner understands that Chung et al state that although minoxidil can delay further hair loss, it does not appear to induce regeneration of hair follicles.  However, in the instant case, first, Chung et al explicitly teach that "As used herein, the terms "promoting hair growth" and "preventing hair loss" are used synonymously." (see prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....(see MPEP § 2144.06).  Jain et al teach mutual prodrug or codrug wherein two or more active pharmaceutical ingredients are covalently coupling to yield one molecular entity; and the advantages of mutual prodrug or codrug over combination therapy.  The hair tonic comprising a compound comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil for treating hair loss developed from the combined teachings of Chung et al, Suzuki et al and Jain et al meets each and every limitation recited in instant claims 1, 3, 9, 10 and 12-15.
With regards to Applicant's arguments that "Although Jain teach mutual prodrug or codrug wherein two or more active pharmaceutical ingredients are covalently coupling to yield one molecular entity, it is not acknowledged to a person skilled in the art that all the prodrug or codrug connecting two ingredients maintain their intrinsic activities and/or show disparate effects. This gap in logic does not provide a proper nexus that would lead one of ordinary skill in the art to the Applicant's claimed reasonable expectation of success in developing a hair tonic comprising compound comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil for treating hair loss.  Furthermore, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In response to Applicant’s arguments about the technical concept of the claimed invention and the compound of the claimed invention has different constitution from those of Chung, Suzuki and Jain, alone or in combination, and show excellent physiological effects and stability in water, first, as stated above, the hair tonic Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”.  Furthermore, the Examiner would like to point out that Chung et al explicitly teach minoxidil can delay further hair loss; and the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to peptide of instant SEQ ID NO: 1) has superior stability and promotes hair growth (for example, Abstract; column 3, lines 39-46; column 14, Example 3; and Figure 10).  Suzuki et al explicitly teach a sustained release hair growth preparation comprising minoxidil causes a higher degree of hair generation (see page 13, Table 4).  And Jain et al teach the advantages of mutual prodrug or codrug over combination therapy.  Therefore, in view of the combined teachings of the cited prior art references, one of skill in the art would reasonably expect the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil developed from the combined teachings of the cited prior art references would have excellent physiological activity such as hair loss reduction, hair growth promotion and excellent stability in water.  
Taken all these together, the rejection is deemed proper and is hereby maintained.
Obviousness Double Patenting 
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

16.	(Revised due to Applicant’s amendment to the claim) Claims 1, 3, 9, 10 and 12-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 8497241 B2 and in view of Suzuki et al (CA 2277946 A1, cited and enclosed in the previous office actions) and Jain et al (Bioorganic Chemistry, 2013, 49, pages 40-48, cited and enclosed in the previous office actions).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 9, 10 and 12-15, one would necessarily achieve the claimed invention of claims 1-8 of US patent 8497241 B2 in view of Suzuki et al and Jain et al, and vice versa.    
17.	Instant claims 1, 3, 9, 10 and 12-15 are drawn to a compound having a structure in which minoxidil and a water-soluble peptide are covalently bonded, wherein the peptide is 5 to 20 amino acids in length, the water-soluble peptide has a ratio of hydrophilic side chain-containing amino acid of no less than 70%, and the hydrophilic side chain-containing amino acid is selected from the group consisting of arginine (Arg), histidine (His), lysine (Lys), asparaginic acid (Asp), glutamic acid (Glu), serine (Ser), threonine (Thr), asparagine (Asn), glutamine (Gln), cysteine (Cys), selenocysteine (Sec), glycine (Gly) and proline (Pro); and a pharmaceutical and/or cosmetic 
18.	Claims 1-8 of US patent 8497241 B2 are drawn to a peptide comprising the amino acid sequence of SEQ ID NO: 1 and a method for treating hair loss with such peptide.  
	The peptide of SEQ ID NO: 1 recited in claims 1-8 of US patent 8497241 B2 is identical to the WINT peptide of instant SEQ ID NO: 3 recited in instant claim 12.  
19.	The difference between the peptide in claims 1-8 of US patent 8497241 B2 and the compound and/or composition recited in instant claims 1, 3, 9, 10 and 12-15 is that the peptide of SEQ ID NO: 1 recited in claims 1-8 of US patent 8497241 B2 is not covalently bonded to minoxidil.
However, in view of the combined teachings of Suzuki et al and Jain et al as set forth in Section 12 above, it would have been obvious to one of ordinary skilled in the art to develop a hair tonic comprising a compound comprising the peptide of SEQ ID NO: 1 recited in claims 1-8 of US patent 8497241 B2 covalently coupling to minoxidil for treating hair loss.  And the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....(see MPEP § 2144.06).  
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 9, 10 and 12-15, one would necessarily achieve the claimed invention of claims 1-8 of US patent 8497241 B2 in view of Suzuki et al and Jain et al, and vice versa.


	For the same/similar reasoning/rational as the rejection set forth in Sections 16-19 above, instant claims 1, 3, 9, 10 and 13-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 8188049 B2; claims 1-9 of US patent 9295629 B2; claims 7-11, 13, 18 and 19 of US patent 10238710 B2; and claims 1-18 of US patent 10344061 B2, and further in view of Suzuki et al (CA 2277946 A1, cited and enclosed in the previous office actions) and Jain et al (Bioorganic Chemistry, 2013, 49, pages 40-48, cited and enclosed in the previous office actions).

21.	(Revised due to Applicant's amendment to the claim) Claims 1, 3, 9, 10 and 12-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of co-pending Application No. 16/086256 in view of Chung et al (US 8729028 B2, filed with IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention 
22.	Instant claims 1, 3, 9, 10 and 12-15 are drawn to a compound having a structure in which minoxidil and a water-soluble peptide are covalently bonded, wherein the peptide is 5 to 20 amino acids in length, the water-soluble peptide has a ratio of hydrophilic side chain-containing amino acid of no less than 70%, and the hydrophilic side chain-containing amino acid is selected from the group consisting of arginine (Arg), histidine (His), lysine (Lys), asparaginic acid (Asp), glutamic acid (Glu), serine (Ser), threonine (Thr), asparagine (Asn), glutamine (Gln), cysteine (Cys), selenocysteine (Sec), glycine (Gly) and proline (Pro); and a pharmaceutical and/or cosmetic composition for hair loss treatment or hair growth promotion comprising such compound.
23.	Claims 1-15 of co-pending Application No. 16/086256 are drawn to a compound represented by the following structure: 
    PNG
    media_image1.png
    196
    310
    media_image1.png
    Greyscale
wherein the peptide is composed of 8 to 15 amino acids, the peptide is a water soluble peptide, the water soluble peptide has at least 70% of an amino acid having a hydrophilic side chain, and the amino acid having a hydrophilic side chain is selected from the group consisting of arginine (Arg), histidine (His), lysine (Lys), aspartic acid 
24.	The difference between claims 1-15 of co-pending Application No. 16/086256 and instant claims 1, 3, 9, 10 and 12-15 is that the agent covalently conjugated to the peptide.
However, Chung et al teach minoxidil and finasteride are the currently available drugs for treating hair loss, for example, column 1, lines 62-65.
Therefore, in view of the teachings of Chung et al, it would have been obvious to one of ordinary skilled in the art to modify the compound recited in claims 1-15 of co-pending Application No. 16/086256 and develop a compound recited in instant claims 1, 3, 9, 10 and 12-15.  If one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 9, 10 and 12-15, one would necessarily achieve the claimed invention of claims 1-15 of co-pending Application No. 16/086256 in view of Chung et al, and vice versa.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
25.	Applicant argues that the amendments to the claims overcome these non- statutory double patenting rejections.	

In response to Applicant's arguments about these ODP rejections, the Examiner would like to point out that Applicant's amendments to the claim are insufficient to overcome these non-statutory double patenting rejections.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/LI N KOMATSU/Primary Examiner, Art Unit 1658